Order filed January 16, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00297-CR
                                   ____________

                 MICHAEL WAYNE BUNTING, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 17-CR-3339

                                     ORDER

      The court is in receipt of appellant’s motion for clarification filed January 6,
2020. Due to a technical error, appellant is requested to re-file the documents e-
filed on December 1, 2019, within fifteen days of the date of this order. Upon re-
filing, those documents will be deemed filed December 2, 2019.



                                                    PER CURIAM



Panel Consists of Justices Zimmerer, Spain and Hassan.